DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Claims 1-8 in the reply filed on 23 JUN 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 JUN 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘819 (JP 2005-310819, original and machine translations attached, citations from machine translation) in view of Leu ‘610 (U.S. PGPub 2100/0203610).  With regards to notation for identifying citations in JP ‘819, the first Mode For Invention section starts at the bottom of Page 2 of the printout, with the line “A semiconductor manufacturing apparatus according to a first embodiment of the present invention will be described with reference to FIGS” being PG 0001.  PG 0027 begins “Next, the silicon substrate 40 is etched…” in the middle of Page 4.  PG 0033 is “Next, cleaning of the silicon oxide film adhering to the inside of the film forming chamber or the exhaust system and its intermediate product will be described.” as the last full paragraph of Page 4.  PG 0037 begins with “In addition, when a predetermined number of semiconductor substrates are grouped…” and ends with “…to mainly clean the film forming chamber 11.” on Page 5.
Claim 1 - JP ‘819 teaches an apparatus operating method comprising (first Mode For Invention section):
providing gas to an inside of a reactor chamber to perform processing on a 5substrate in the inside of the reactor chamber (e.g. first Mode For Invention PG 0027-0028); and
providing plasma to a discharge line communicating with the reactor chamber or a dry pump communicating with the discharge line during loading of the substrate to the reaction chamber (first Mode For Invention PG 0037, as part of the loading process for substrates before processing, cleaning of the chamber and line may be performed) to perform cleaning of at least one of the discharge line and the dry pump (first Mode For Invention PG 0033-0036; PG 0035 starts with flowing plasma through the dry pump discharge line and pump downstream).
JP ‘819 does not teach or suggest the following limitations of Claim 1:
Wherein the plasma is provided from means not including the reaction chamber.
Leu ‘610 is drawn to remote plasma cleaning methods for semiconductor deposition chambers (PG 0002-0003, PG 0012-0013).  The method comprises remote plasma systems (e.g. Figure 2, PG 0018, multiple remote plasma systems) which can directly provide plasma to the pumps and/or the reaction chamber (Figure 2).  Leu ‘610 further teaches that minimizing the piping between the RPS and the end destination leads to more efficient delivery of radical species (PG 0005).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of JP ‘819 to use RPS systems with direct connections to the pump systems as suggested by Leu ‘610, as JP ‘819 wants to perform plasma cleaning of chamber discharge elements and Leu ‘610 teaches that providing plasma sources in close proximity to desired delivery locations improves the efficiency of the plasma source.
Claim 2 - JP ‘819 / Leu ‘610 renders obvious the apparatus operating method according to claim 1, further comprising providing plasma to the reactor chamber from a remote plasma unit that generates plasma used for cleaning via a connection line connecting the remote plasma unit and the reactor chamber to perform cleaning of the reactor chamber (first Mode For Invention PG 0034-0035, NF3 gas is energized in chamber 15 and flowed into film forming chamber 11; Leu ‘610 Figure 2 and PG 0018-0019).  
Claim 3 - JP ‘819 / Leu ‘610 renders obvious the apparatus operating method according to claim 2, wherein plasma is provided to the discharge line from the remote plasma unit via the bypass line connecting the remote plasma unit and the discharge line when the cleaning of at least one of the discharge line and the dry pump is performed (first Mode For Invention PG 0034-0035, NF3 gas is energized in chamber 15 and flowed into film forming chamber 11 and dry pump exhaust system; Leu ‘610 Figure 2 elements 7-10, PG 0018-0019, direct connections between RPS units and exhaust system to optimize plasma efficiency as per Leu ‘610 PG 0005).  
Claim 4 - JP ‘819 / Leu ‘610 renders obvious the apparatus operating method according to claim 3, wherein an amount of plasma provided from the bypass line to the discharge line is regulated by a pressure control valve (JP ‘819 first Mode For Invention PG 0036, control of pressure in the remote plasma chamber to control plasma during cleaning; Leu ‘610 Figure 2 elements 7-8, PG 0014).  
25 Claim 5 - JP ‘819 / Leu ‘610 renders obvious the apparatus operating method according to claim 2, wherein plasma is directly provided to the dry pump by an exclusive remote plasma unit separately provided from the remote plasma unit when the cleaning of at least of the discharge line and the dry pump is performed (Leu ‘610 Figure 2 RPS elements, direct connections between RPS units and exhaust system to optimize plasma efficiency as per Leu ‘610 PG 0005).  30
Claim 7 - JP ‘819 / Leu ‘610 renders obvious the apparatus operating method according to claim 1, wherein cleaning of the reactor chamber is performed in accordance with a main recipe, and cleaning of at least one of the discharge line and the dry pump is performed in accordance with a sub-recipe 5in parallel to the main recipe (JP ‘819 first Mode Of Invention PG 0037, cleaning of chamber and cleaning of lines on distinct cycles).  
Claim 8 - JP ‘819 / Leu ‘610 renders obvious the apparatus operating method according to claim 1, but does not expressly teach or suggest wherein cleaning of at least one of the discharge line and the dry pump is finished before loading or unloading of the substrate is finished.  It is established that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  Therefore, completing the cleaning step before the unloading or loading of the substrate is completed is held as prima facie obvious.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over JP ‘819 / Leu ‘610 as applied to claim 5 above, and further in view of Suzuki ‘961 (U.S. PGPub 2011/0194961).
Claim 6 - JP ‘819 / Leu ‘610 renders obvious the apparatus operating method according to claim 5, but does not expressly teach or suggest wherein the dry pump has a plurality of rooms in each of which an impeller that rotates is provided, and plasma of the exclusive remote plasma unit is provided individually to the plurality of the rooms.  As discussed above, JP ‘819 contemplates exhausting plasma gas through pumps and pump lines, inclusive of dry pumps, to perform cleaning operations of them; the dry pumps are used to generate vacuum in the process chamber.  Suzuki ‘961 is drawn to dry pumps comprising multiple chambers (PG 0014) and discloses that its dry pump advantageously improves vacuum efficiency relative to other dry pumps (PG 0013).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of JP ‘819 / Leu ‘610 to use the dry pump of Suzuki ‘961, as JP ‘819 wants to use dry pumps to generate vacuum in a reaction chamber and Suzuki ‘961 teaches a dry pump used to generate vacuum and advantageously improves vacuum efficiency relative to other dry pumps.  The dry pump of Suzuki ‘961 comprises a plurality of chambers, each separated by division walls between chambers (PG 0014) and a plurality of rotors (impellers) in the plurality of chambers (PG 0014).  The pathway through the chambers permits plasma to enter individual chambers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712